Citation Nr: 1131819	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT


1.  The Veteran had acoustic trauma during active service.

2.  Neither tinnitus nor bilateral hearing loss is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided a letter in March 2006 that informed him of the elements required to establish entitlement to service connection, including with respect to the disability-rating and effective-date elements, and informed him of the respective duties of VA and the claimant in obtaining evidence; he had ample opportunity to respond prior to issuance of the May 2007 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records and VA and non-VA post-service treatment records were obtained.  Also, the Veteran has been afforded an appropriate VA examination in response to his claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Board will accordingly address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In is claim for service connection, received in February 2006, the Veteran stated that during service he fired mortars but was never given ear plugs.  In a May 2006 VA Form 21-4138, Statement in Support of Claim, the Veteran asserted he always felt pain in the ears while firing mortars but never complained; he also reported that during service he was knocked unconscious by the hatch of an armored personnel carrier and remained unconscious for a week.

The Veteran's DD Form 214 shows his military occupational specialty was 11C, indirect fire crewman.  Accordingly, acoustic trauma during service is consistent with his military occupational specialty.

Service treatment records show no indication of complaint during service of tinnitus or hearing loss.  A Report of Medical Examination in August 1967, the time of his separation from service, shows audiometric results slightly better than those recorded in his pre-induction examination in December 1965.  See id. at Item # 71.  In a self-reported Report of Medical History in August 1967, the Veteran specifically denied ever having or having then "Ear, Nose or Throat Trouble," "Hearing Loss," and "History of Head Injury."  See id. at Item # 20.  When asked if he had ever had any illness or injury other than those already noted, the Veteran checked, "No."  Id. at Item # 33.

Post-service treatment records from the Veteran's service in the Reserve Component include an August 1985 Report of Medical Examination showing the Veteran had 15/15 hearing in whispered voice in the right and left ears.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then "Ear, Nose or Throat Trouble," "Hearing Loss," and "History of Head Injury."  See id. at Item # 11.  When asked if he had ever had any illness or injury other than those already noted, the Veteran checked, "No."  Id. at Item # 20.  A December 1989 Report of Medical Examination shows the Veteran had bilateral hearing loss as contemplated by 38 C.F.R. § 3.385.  See id. at Item # 71.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then "Ear, Nose or Throat Trouble," "Hearing Loss," and "History of Head Injury."  See id. at Item # 11.  When asked if he had ever had any illness or injury other than those already noted, the Veteran wrote, "No."  Id. at Item # 20.  A December 1991 Report of Medical Examination shows the Veteran had bilateral hearing loss.  See id. at Item # 71.  In a Report of Medical History completed by the Veteran at that time, he checked "Yes" to ever having or having then "Hearing Loss."  Id. at Item # 11.  However, he denied ever having or having then "Ear, Nose or Throat Trouble" and "History of Head Injury."  Id.  

The Veteran presented to the VA audiology clinic in April 2006 complaining of decreased hearing acuity, bilaterally, since service; he also reported bilateral constant tinnitus and history of noise exposure and head trauma in service.  Audiometric scores showed bilateral hearing impairment within the criteria of "hearing loss" per 38 C.F.R. § 3.385 cited above.  

The Veteran had a VA audiological evaluation in January 2007; the examiner noted the Veteran's medical history in detail, including hearing tests during service and after discharge from service.  The Veteran's main complaint was tinnitus, which he asserted had been present since discharge from service, but he also asserted he had hearing loss due to acoustic trauma from firing mortars.  Audiometric testing showed bilateral sensorineural hearing loss within the criteria of "hearing loss" per 38 C.F.R. § 3.385.  The examiner stated an opinion that due to the absence of any complaint of either hearing loss or tinnitus during active service, it is not likely the currently-diagnosed hearing loss was the result of any incident or event in active service.

The file contains a Combat Veteran Physician's Questionnaire executed by a private audiologist, Dr. RJC, in February 2006.  Dr. RJC stated that he was not the Veteran's primary care provider and had not reviewed the Veteran's treatment records, but had diagnosed the Veteran with mild-to-profound sensorineural hearing loss.  Dr. RJC stated the Veteran's hearing loss was probably due to active service, since the configuration of audiometric results indicated the Veteran may have incurred hearing loss as a result of noise exposure.  Dr. RJC also stated tinnitus was due to active service because there is a high incidence of tinnitus and noise exposure.

The file contains a subsequent letter from Dr. RJC dated in November 2007 stating that it was not unreasonable to speculate that the hearing loss is due to the Veteran's position as a mortarman, in that the lack of provided hearing protection on armed services shooting ranges in that era was widespread and repeated exposure to the levels of noise commonly experience in those environments has been shown to cause permanent hearing loss.    
     
On review of the evidence above, the Board finds that neither bilateral hearing loss nor tinnitus is etiologically related to active service because the preponderance of the evidence is against the claims.  The reasons follow.

The Veteran has shown medical evidence of current bilateral hearing loss and tinnitus; accordingly, the first element of service connection - competent evidence of the claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there is conflicting medical opinion of record, with the VA examiner finding against a relationship of the claimed disabilities and acoustic trauma in service and Dr. RJC finding for such a relationship.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds the opinion of the VA examiner is more probative than that of Dr. RJC.  Dr. RJC expressly stated he had reviewed no clinical records in formulating his opinion, which means he must have been relying on the Veteran's account of his experiences in service and his post-service history.  In contrast, the VA examiner reviewed records including service treatment records and post-service treatment records, and cited the documented clinical history in formulating the opinion.  The Board accordingly finds the opinion of the VA examiner to be based on a more extensive data base and thus more probative in regard to remote events in service.

However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board has accordingly carefully considered the Veteran's account of acoustic trauma during service and symptoms since service.

As noted above, acoustic trauma during service is conceded as consistent with the Veteran's military occupational specialty.  However, the Veteran's account of hearing loss during service and continuously present since service are inconsistent with his own reports, as documented in August 1985 and December 1989 (while hearing loss was shown at time, the Veteran specifically denied having it at that time); it was not until December 1991, approximately 24 years after service discharge, that he acknowledged having hearing loss.  

The Board notes at this point that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's statements, as adopted by Dr. RJC, to be not credible for several reasons.  As noted above, the Veteran's current statements of chronicity of hearing loss since service are inconsistent with his own statements for decades after service.  The Board accords significantly more probative value to statements the Veteran made contemporaneously with and in the years following service discharge, wherein he specifically denied having hearing loss or ear, nose or throat trouble.  See August 1967, August 1985, and December 1989 Reports of Medical History.  It is not as though the record is silent for the Veteran discussing hearing loss but rather the Veteran was asked about hearing loss and he specifically denied ever having it as late as 1989-more than 20 years after service discharge.  In denying a history of hearing loss, the Veteran attested to the truth of such statements.  Id. at warning or certification above signature.  

Additionally, the Veteran's report of firing mortars without hearing protection is completely inconsistent with procedures in the United States Army, Europe (USAREUR), which strictly required hearing protection be used on any live-fire training area in which mortars were fired; hearing protection was not strenuously enforced in combat environment, but the evidence does not show, and the Veteran does not assert, that he was ever in combat.  

Further, the Veteran's account of having been knocked unconscious for one week is entirely inconsistent with his own reports of medical history while in service and for 24 years following service discharge.  During that time, the Veteran specifically denied ever having or having then a head injury.  See August 1967, August 1985, December 1989, and December 1991 Reports of Medical History.  The Veteran reported that the nurse told him that he had been unconscious for one week.  See May 2006 VA Form 21-4138.  This would imply that the Veteran was treated for the head injury by a hospital or some medical facility.  Not only did the Veteran deny a medical history of a head injury on multiple occasions, he also denied having been treated by a physician or clinic, see August 1967, August 1985, and December 1989 Reports of Medical History, and being a patient in any type of hospital, see August 1985 and December 1989 Reports of Medical History.  The Board has no reason to doubt the facts the Veteran reported in four Reports of Medical History over a 24-year period.  The current allegations of being knocked unconscious are rejected as not credible.  This change of story by the Veteran damages his credibility significantly.

The record is completely silent in regard to tinnitus.  The Veteran is competent to report symptoms since service; see Layno, 6 Vet. App.465, 469; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   However, given the Veteran's demonstrated inconsistencies in reporting his hearing loss symptoms, the Board considers the Veteran's unsupported account of tinnitus symptoms since service to be similarly not credible.

In sum, the Board finds the most probative medical opinion of record establishes that the claimed bilateral hearing loss and tinnitus are not etiologically related to active service.  The Veteran's statements about chronic hearing loss and tinnitus since service discharge are rejected as not credible and thus cannot provide a basis for the award of service connection for bilateral hearing loss and tinnitus.  Accordingly, the criteria for service connection are not met and the claims must be denied.

As the evidence preponderates against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


